Case 2:13-cr-00607-JFB-AYS Document 1010 Filed 03/18/21 Page 1 of 1 PagelD #: 33242

                              MATIHEWW. BRISSENDEN,                P.C.
                                        ATTORNEY AT LAW

     666 Old Country Road, Suite 501                          516-683-8500,Fax: 516-683-8410
     Garden City, New York 11530                              matthew. w .brissenden@gmail.com




                                                          March 18, 2021




      ViaECF
      The Honorable Joseph F. Bianco
      United States Circuit Judge
      United States Court of Appeals for the Second Circuit
      1040 Federal Plaza
      Central Islip, New York 11722

                     Re:      United States v. Kenner, 13-CR-607

      Dear Judge Bianco,

             This office has been appointed as standby counsel to assist Phillip Kenner in his
      capacity as a pro se litigant. Mr. Kenner is currently scheduled to appear before Your
      Honor on March 23 rd for a determination with respect to his restitution obligations.

              It is Mr. Kenner's preference to appear by video; however, the MDC is unable to
      accommodate his request for a video appearance on the 23 rd . Accordingly, we are seeking
      a continuance to April 5th , 2021, at 9:00 a.m. I understand that the MDC will be able to
      produce Mr. Kenner for a video conference at that time, and that all parties are available.

             Thank you for your consideration.

                                                           Respectfully submitted,
                                                                     Isl
                                                           Matthew W. Brissenden




      cc:    All Counsel (via ECF)
             Phillip Kenner
                                                                   /s/ Joseph F. Bianco




                                                                   Date:
                                                                           Central Islip, N.Y.
